19-50900-cag Doc#235 Filed 10/18/19 Entered 10/18/19 14:36:23 Main Document Pg 1 of
                                         3



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  IN RE:                                              §
                                                      §   CASE NO. 19-50900-CAG-7
  LEGENDARY FIELD                                     §
  EXHIBITIONS, LLC, ET AL,                            §
                                                      §   CHAPTER 7
         DEBTORS.                                     §
                                                      §
              NOTICE OF ASSOCIATION AND APPEARANCE OF COUNSEL

         Notice is hereby given that the undersigned counsel hereby enters an appearance in these

  matters on behalf of Colton Schmidt, individually and on behalf of others similarly situated, and

  Reggie Northrup, individually and on behalf of others similarly situated, in the above-styled and

  numbered cause, and hereby requests service of all notices given or required to be given in these

  proceedings and all papers served or required to be served in these proceedings, including all

  notices, orders, and opinions issued by the Court pursuant to 11 U.S.C. § 1109(b) and Rules 2002

  and 9010 of the Federal Rules of Bankruptcy Procedure. Counsel’s contact information is as

  follows:

                                       Joshua L. Hedrick
                                     Katharine Battaia Clark
                                       Britton D. McClung
                                      Hedrick Kring, PLLC
                                  1700 Pacific Avenue, Suite 4650
                                       Dallas, Texas 75201
                                      Phone: (214) 880-9600
                                       Fax: (214) 481-1844
                                     Josh@HedrickKring.com
                                    KClark@HedrickKring.com
                                     Britt@HedrickKring.com


         This appearance is as co-counsel with Abir Cohen Treyzon Salo, LLP, which counsel has

  previously appeared on behalf of these creditors.




  NOTICE OF ASSOCIATION AND APPEARANCE OF COUNSEL                                          PAGE 1
19-50900-cag Doc#235 Filed 10/18/19 Entered 10/18/19 14:36:23 Main Document Pg 2 of
                                         3


   Dated: October 18, 2019              Respectfully submitted,

                                        /s/ Katharine Battaia Clark

                                        Joshua L. Hedrick
                                        Texas State Bar No. 24061123
                                        Katharine Battaia Clark
                                        Texas State Bar No. 24046712
                                        Britton D. McClung
                                        Texas State Bar No. 24060248

                                        HEDRICK KRING, PLLC
                                        1700 Pacific Avenue, Suite 4650
                                        Dallas, Texas 75201
                                        Phone: (214) 880-9600
                                        Fax: (214) 481-1844
                                        Josh@HedrickKring.com
                                        KClark@HedrickKring.com
                                        Britton@HedrickKring.com

                                        -and-

                                        Boris Treyzon (SBN 18893)
                                        Jonathon Farahi (SBN 324316)
                                        ABIR COHEN TREYZON SALO, LLP
                                        16001 Ventura Boulevard, Suite 200
                                        Encino, California 91436
                                        Phone: (424) 288-4367
                                        Fax: (424) 288-4368
                                        btreyzon@actslaw.com
                                        jfarahi@actslaw.com

                                        COUNSEL FOR COLTON SCHMIDT,
                                        INDIVIDUALLY AND ON BEHALF OF
                                        OTHERS SIMILARLY SITUATED, AND
                                        REGGIE NORTHRUP, INDIVIDUALLY
                                        AND ON BEHALF OF OTHERS
                                        SIMILARLY SITUATED




  NOTICE OF ASSOCIATION AND APPEARANCE OF COUNSEL                            PAGE 2
19-50900-cag Doc#235 Filed 10/18/19 Entered 10/18/19 14:36:23 Main Document Pg 3 of
                                         3


                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above and foregoing instrument has

  been served electronically via the Court’s ECF noticing system on those parties who receive

  notice from that system on the 18th day of October, 2019.

                                                     /s/ Katharine Battaia Clark
                                                     Katharine Battaia Clark




  NOTICE OF ASSOCIATION AND APPEARANCE OF COUNSEL                                       PAGE 3
